Citation Nr: 1626280	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  14-18 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for peripheral neuropathy of the upper extremities.

2.  Whether new and material evidence has been received to reopen a claim for service connection for peripheral neuropathy of the lower extremities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

An April 2009 rating decision denied service connection for peripheral neuropathy of the upper and lower extremities.  The Veteran filed a timely notice of disagreement in December 2009.  The RO issued a July 2010 statement of the case.  The Veteran submitted a communication in October 2010 which was found to not be a timely substantive appeal.  Therefore, he did not timely perfect an appeal of the April 2009 decision.  38 C.F.R. §§ 20.200, 20.302(c) (2013).  VA interpreted the communication which was an untimely appeal as a claim to reopen.


FINDINGS OF FACT

1.  An April 2009 rating decision denied service connection for peripheral neuropathy of the upper and lower extremities.  Following a timely notice of disagreement, a statement of the case was issued, but the Veteran did not submit a timely substantive appeal and that decision is final.  

2.  Evidence received since the April 2009 decision denying service connection for peripheral neuropathy of the upper and lower extremities does not relate to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The April 2009 rating decision denying service connection for peripheral neuropathy of the upper extremities and lower extremities is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).
2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for peripheral neuropathy of the upper and lower extremities has not been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  An April 2011 letter informed the Veteran what constituted new and material evidence and explained the reason for the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Adequate notice has been provided, as he was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.

VA fulfilled the duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  The Veteran's service medical records, VA medical treatment records, Social Security Administration (SSA) records, and indicated private medical records have been obtained.

VA is not obligated to provide a medical examination if the appellant has not presented new and material evidence to reopen a final claim.  38 C.F.R. § 3.159(c)(4)(ii).  Thus, a VA examination is not necessary for the peripheral neuropathy claims.  December 2011 and June 2012 VA back examinations included peripheral nerve examinations and the June 2012 VA examination attributed the Veteran's bilateral upper extremity complaints to carpal tunnel syndrome.  The bilateral lower extremity complaints were attributed to lumbar radiculopathy.  Service connection was thereafter granted for radiculopathy of the bilateral lower extremities.  The Veteran underwent a September 2014 VA Agent Orange Peripheral Neuropathy assessment.    The Veteran has not made VA aware of any additional evidence, relevant to the claims, that could be obtained.

Thus, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

New and Material Evidence

The Veteran seeks to reopen a previously denied claim seeking service connection for peripheral neuropathy of the upper and lower extremities. 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

Evidence raises a reasonable possibility of substantiating the claim, if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of determining whether new and material evidence has been received, the credibility of the new evidence, but not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Post-service VA treatment records, including from October 2008 through March 2014, submitted after the initial denial of the Veteran's claim show that the Veteran does not have a diagnosis of neuropathy.  Those records reference a private 2004 electromyogram (EMG).  However, that EMG showed no definitive clinical diagnosis of peripheral neuropathy.  A July 2011 EMG and neurology consultation ruled out neuropathy and suggested an evaluation for fibromyalgia.  A February 2013 VA neurological evaluation confirmed a diagnosis of fibromyalgia, and attributed the Veteran's bilateral upper extremity complaints to fibromyalgia, and the bilateral lower extremity complaints to radiculopathy.

The VA treatment records submitted after the April 2009 rating decision also include June 2013 and June 2014 statements from the VA Chief of Medical Services in support of the Veteran's claim for unemployability.  However, those statements do not contain any evidence to show that the Veteran has peripheral neuropathy or that any peripheral neuropathy was incurred during service.

In a September 2014 VA Agent Orange Peripheral Neuropathy screening assessment, the examiner determined that the Veteran did not have early onset of peripheral neuropathy.  The examiner further determined that the record did not contain objective or lay evidence that suggested that peripheral neuropathy manifested during service.  Acknowledging that the service medical records did not contain a last date of exposure (LDOE) to herbicides, the examiner used the Veteran's separation from service date on March 9, 1973, as the Veteran's LDOE.  On review of the record, to include the service medical records and the private 2004 EMG that suggested peripheral neuropathy, the examiner concluded that there was no evidence of early onset of peripheral neuropathy during the Veteran's Vietnam service or within one year of his LDOE.

Evidence added to the record since the last final April 2009 rating decision includes VA treatment records that are new as they were not previously considered.  However, none of the newly submitted medical evidence shows that the Veteran has peripheral neuropathy that, or that any peripheral neuropathy is etiologically related to service, manifested within one year of separation from service, or was aggravated by any service-connected disability.  The Board finds that those medical records are not material.  Additional evidence which consists merely of records of post-service treatment that do not indicate in any way that a condition is service-connected, is not new and material.  Cox v. Brown, 5 Vet. App. 95 (1993).  The June 2012 VA examination attributed the upper extremity complaints to carpal tunnel syndrome and the lower extremity complaints to lumbar radiculopathy, and that report is not new and material evidence to reopen a claim for service connection for peripheral neuropathy.  Villalobos v. Principi, 3 Vet. App. 450 (1992).  The September 2014 VA Agent Orange assessment found that there was no evidence of peripheral neuropathy in service or within one year of separation from service.  No competent evidence has been submitted relating any peripheral neuropathy to service or to exposure to herbicides.

Accordingly, the Board finds that new and material evidence has not been received to reopen claims for service connection for peripheral neuropathy of the upper and lower extremities.  Therefore, the claims remain denied.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


ORDER

New and material evidence not having been received, the claim to reopen a claim of entitlement to service connection for peripheral neuropathy of the upper extremities is denied.

New and material evidence not having been received, the claim to reopen a claim of entitlement to service connection for peripheral neuropathy of the lower extremities is denied.

____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


